—Judgment, Supreme Court, New York County (Michael Corriero, J.), rendered December 18, 1991, convicting defendant, after a jury trial, of assault in the first degree, and sentencing him to a term of IV2 to AV2 years, unanimously affirmed.
Viewing the evidence in the light most favorable to the People and giving them the benefit of every reasonable inference, the People’s evidence clearly established defendant’s guilt beyond a reasonable doubt, and was not incredible as a matter of law. The court did not abuse its discretion in permitting the People to recall a witness so that she could be re-examined with the assistance of an interpreter. The order of the presentation of the evidence at trial, including the decision to permit a party to recall a witness who has finished testifying, are matters generally resting within the sound discretion of the trial court (Feldsberg v Nitschke, 49 NY2d 636, 643-644). We have considered defendant’s remaining contention that he was deprived of a fair trial by the prosecutor’s summation and find it to be without merit. Concur—Murphy, P. J., Ellerin, Wallach, Kassal and Nardelli, JJ.